Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-5, 7-14, and 16-21 are pending, with claims 1-5, 7-14, and 16-20 being examined, and claim 21 deemed withdrawn. Claims 6 and 15 are canceled.
EXAMINER’S AMENDMENT
Claim 21, non-elected without traverse, has been canceled without prejudice to filing a division application.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	Furrer et al. (US Pub. No. 2012/0275885; hereinafter Furrer; already of record) and Gelbman et al. (US Pub. No. 2014/0370608; hereinafter Gelbman, already of record) teach a method similar to that claimed. However, neither Furrer nor Gelbman teach, upon decapping the capped container, initializing a timer; determining a minimum time threshold associated with the first test request; and during the prioritized delivery of the decapped container to the first analytical module, prioritizing the decapped container in the first analytical module's processing queue based on the timer and the minimum time threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798           

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798